Name: Council Decision 2013/384/CFSP of 15Ã July 2013 amending Decision 2012/325/CFSP extending the mandate of the European Union Special Representative for Sudan and South Sudan
 Type: Decision
 Subject Matter: international affairs;  Africa;  EU institutions and European civil service
 Date Published: 2013-07-16

 16.7.2013 EN Official Journal of the European Union L 193/29 COUNCIL DECISION 2013/384/CFSP of 15 July 2013 amending Decision 2012/325/CFSP extending the mandate of the European Union Special Representative for Sudan and South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 11 August 2010, the Council adopted Decision 2010/450/CFSP (1) appointing Ms Rosalind MARSDEN as the European Union Special Representative (EUSR) for Sudan. (2) On 1 August 2011, the Council adopted Decision 2011/499/CFSP (2) which modified the mandate and the title of the EUSR in view of the declaration of independence by South Sudan. The EUSRs mandate is to expire on 30 June 2013. (3) The mandate of the EUSR should be extended for a further period of four months. (4) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (5) Decision 2012/325/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/325/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: Article 1 European Union Special Representative The mandate of Mrs Rosalind MARSDEN as the EUSR for Sudan and South Sudan is hereby extended until 31 October 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR).; (2) in Article 5(1) the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 July 2013 to 31 October 2013 shall be EUR 690 000.; (3) the following Article is inserted: Article 12a Assistance in relation to claims The EUSR and her staff shall provide the Commission with administrative assistance and access to relevant files in relation to any claims arising from her mandate, as well as from the mandates of the previous EUSRs for Sudan, and shall assist in providing elements to respond to such claims.. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 15 July 2013. For the Council The President V. JUKNA (1) OJ L 211, 12.8.2010, p. 42. (2) OJ L 206, 11.8.2011, p. 50.